Case: 1:20-cv-00688-DCN Doc #: 15 Filed: 12/07/20 1 of 1. PagelD #: 73

IN THE UNITED STATES DISTRICT COURT \Z
FOR THE NORTHERN DISTRICT OF OHIO a +
EASTERN DIVISION

RIVER CHIROPRACTIC AND WELLNESS ) CASE NO. 1:20-cv-00688 yy eo
CENTER, LLC, .
JUDGE DONALD C. NUGENT

Plaintiff,

MOTION FOR STAY OF THE
COURT’S NOVEMBER 17, 2020
ORDER REQUIRING
PLAINTIFF TO FILE A
MOTION FOR DEFAULT
JUDGMENT AND SETTING A
DEFAULT JUDGMENT
HEARING

-VS-
BANKROLL CAPITAL, INC.

Defendant.

NOW COMES Plaintiff, River Chiropractic and Wellness Center, LLC (“River
Chiropractic”), by and through counsel, and hereby moves this Court for a stay of its November
17, 2020 Order that River Chiropractic should file a motion for default judgment at this time and
for a stay of the default judgment hearing set for December 17, 2020. (Doc #: 11). By this docket
entry River Chiropractic understands that the Court is ordering it to file a motion for default
judgment at the present time. However, as River Chiropractic cannot comply with this order prior
to the Court’s ruling on its Motion for Class Certification, that is being filed contemporaneously
herewith, without jeopardizing the interests of the class it seeks to represent, River Chiropractic
respectfully requests that that this Court’s order be stayed until after the Court’s ruling on the
Motion for Class Certification and until River Chiropractic has had an opportunity to conduct class

(and if necessary move to compel) discovery.
